Citation Nr: 1221425	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  07-36 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to August 1953.  He received training as a pole lineman and was assigned to Korea during the Korean Conflict.

This case was before the Board of Veterans' Appeals (Board) in June 2009 and August 2011.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a right ear hearing loss disability.  Thereafter, the case was returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A right ear hearing loss disability was first manifested many years after service, and the preponderance of the evidence shows that it is unrelated thereto.


CONCLUSION OF LAW

A right ear hearing loss disability is not the result of disease or injury incurred in or aggravated by service and sensorineural hearing loss may not be presumed to be.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection a right ear hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In February 2006, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the following evidence:  the report of a March 1983 audiogram, performed at Ear, Nose, and Throat Consultants; a May 1997 statement from a friend of the Veteran, Mrs. K.; March 2006 statements from the Veteran's sisters; and records reflecting the Veteran's VA treatment from November 1987 through January 2011.  

In February and March 2011, VA examined the Veteran to determine the nature and etiology of any hearing loss disability found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In developing the record, VA made extensive efforts to obtain the Veteran's service treatment and personnel records.  However, those records were reportedly destroyed in a 1973 fire at the National Personnel Records Center.  

Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law, however, does not lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the United States Court of Appeals for Veterans Claims (Court) declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

In June 1997, VA requested the Veteran's service treatment and personnel records from the Veteran; however, he replied that any records he may have had burned in a fire at his house in the mid-1950's.  That same month, in an effort to reconstruct those records, the Veteran completed forms for the National Archives and Records Administration.  Requests for those records were also made through the Personnel Information Exchange System, the Defense Personnel Records Information Retrieval System, and the U. S. Army Human Resources Command.  However, those efforts met with negative results, and the Veteran has not identified any other person or place where those records might be available.  

In April 2011, the RO made a formal finding that the Veteran's service treatment and personnel records were unavailable; and there is no reason to believe that further efforts to obtain such evidence would be any more productive.  Indeed, further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

In view of the unavailability of the Veteran's service treatment and personnel records, VA informed the Veteran of alternative forms of evidence which he could submit to support his claim; for example, statements from people who knew him in service and knew of his disability when he was on active duty, employment and insurance examination reports, postservice treatment records, pharmacy prescription records, and records from the Social Security Administration.  In response, the Veteran submitted or ensured the submission of the evidence noted above.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Veteran contends that he has a right ear hearing loss disability, primarily as a result of military acoustic trauma associated with the sounds of gunfire, explosions, and machinery.  On one occasion, while driving a jeep, he reportedly stopped to look at a map, when a large explosion went off.  He stated that he subsequently experienced diminished hearing for approximately two weeks.  Therefore, he maintains that his current hearing loss disability is the result of service and that service connection is, therefore, warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See, e.g., Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Additionally, service connection for certain organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced before, during, and after service.  For example, he is competent to report that he had difficulty hearing after an explosion in service and that he has had difficulty hearing since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain evidence over other evidence.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, because the Veteran's service treatment and personnel records are unavailable, the Board will review his post-service treatment records to determine whether the Veteran has a hearing loss disability for VA purposes, and, if so, whether is at least as likely as not related to service.  It is reasonable to expect that if the Veteran was experiencing hearing difficulty as a result of events in service, he would have sought treatment for such a disorder following his separation from active duty.  In this regard, the Veteran's sisters report that the Veteran could hear well prior to service but that he experienced difficulty hearing after service.  Moreover, his friend, Mrs. K. reports that his hearing loss was due to noise exposure to gunshots in service.  However, there is no record of any complaints or clinical findings of a right ear hearing loss disability until March 1983, almost 30 years after the Veteran's separation from service.  Although he demonstrated a profound hearing loss in his right ear at that time, such a lengthy time frame, without any clinical evidence to support the assertion of continuing symptomatology, does not provide support for the Veteran's contentions that he experienced a continuous right ear hearing loss disability since service.  Rather, it militates strongly against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  The salient question, then, is whether there is a nexus between the Veteran's hearing loss and the Veteran's period of active duty.

VA records show that from April 2004 to January 2011, the Veteran continued to demonstrate the presence of a profound right ear hearing loss.  A July 2004 audiometric examination included an impression of right ear profound sensorineural hearing loss.  However, those records are negative for any findings of a nexus to service.  In fact, during multiple consultations with the VA Audiology Service, the Veteran reported that his right ear hearing loss had predated service.  In April 2004, he reported that he had always been deaf in his right ear; and in April 2008 and July 2009, he reported that he had had no hearing in his right ear since childhood.  While not dispositive, the Veteran's statements are for consideration and also counter his claim that his right ear hearing loss disability was first manifested on active duty.  Nevertheless, the reports from the Veteran and his sisters regarding a nexus to service are sufficient to trigger the need for a VA examination to determine the nature and etiology of his right ear hearing loss disability.  McLendon v Nicholson, 20 Vet. App. 79 (2006).

In February and March 2011, VA examinations by two different examiners confirmed that the Veteran had a right ear hearing loss disability for VA purposes.  During his February 2011 examination, the Veteran stated that he had a history of a ruptured eardrum and a dead right ear, though he was unsure when the right ear became dead.  He stated that in service, he had been a truck driver and mechanic.  Audiometric testing revealed that the Veteran had no hearing in his right ear.  The VA examiner opined that it was less likely than not that the Veteran's right ear hearing loss disability was the result of any event in service.  In support of his opinion, he cited the Veteran's medical history as well as his military occupational specialty.  In a January 2012 addendum, the VA examiner further stated that it was not audiologically possible to differentiate military noise exposure from the dead ear which occurred as a civilian (as it was involved many years after service).  

During the March 2011 examination, the Veteran reported that he was totally deaf in his right ear and thought he had probably been born that way.  The examiner reviewed the record and noted that during the 1983 audiometric examination, the Veteran had demonstrated a profound right ear hearing loss disability.  However, the examiner opined that it was less likely than not related to any event in service.  In so stating, the examiner noted that his opinion was based on several assumptions.  He noted that the Veteran had been inducted into the Army and that his hearing acuity would have been considered at that time.  He also noted that according to the best evidence, the Veteran was deaf in his right ear at the time of his discharge from service.  

While the March 2011 VA examiner puts forth such rationale to support his opinion, it appears to have the opposite effect.  Indeed, the examiner's rationale suggests a nexus to service and runs counter to the opinion.  Such incongruity, effectively nullifies the opinion and renders it tantamount to non-evidence.  As noted above, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert.  Therefore, the March 2011 VA examiner's opinion is of no probative value.

Finally, the Board notes that in May 1997, the Veteran filed an original claim for service connection for a hearing loss disability.  However, he made it specific to his left ear.  He did not file a claim of entitlement to service connection for a right ear hearing loss disability until February 2006.  It is curious that while the Veteran maintains that he has a bilateral hearing loss as the result of service, he did not file an initial claim for both ears at the same time.  Such a disparity in filing dates is a tacit acknowledgement by the Veteran that his right ear hearing loss was not the result of service.  To that extent, it tends to diminish the Veteran's credibility and further militates against his claim.  

In short, the preponderance of the evidence of record shows that the Veteran's right ear hearing disability was first manifested many years after service and is unrelated thereto.  A sensorineural hearing loss is not shown to a compensable degree within one year of service discharge so as to permit a grant of service connection on a presumptive basis.  Therefore, the criteria for service connection are not met.  Accordingly, service connection for a right ear hearing loss disability is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


